PER CURIAM:
Upon written stipulation to the effect that claimant resides at 115 Brown Street in Clarksburg, West Virginia; that damages to the foundation of claimant’s dwelling in the amount of $1,100.00 were caused by water run-off from a nearby road right-of-way owned by the respondent; and to the effect that negligence on the part of the respondent was the proximate cause of said damage, the Court finds the respondent liable, and hereby makes an award in the above-stated amount.
Award of $1,100.00.